Name: 96/687/EC: Commission Decision of 22 November 1996 adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  social protection;  foodstuff;  trade policy
 Date Published: 1996-12-06

 Avis juridique important|31996D068796/687/EC: Commission Decision of 22 November 1996 adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 317 , 06/12/1996 P. 0022 - 0024COMMISSION DECISION of 22 November 1996 adopting the plan allocating to the Member States resources to be charged to the 1997 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (96/687/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), as amended by Regulation (EC) No 2535/95 (2), and in particular Article 6 thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Articles 3 (4) and 6 (2) thereof,Whereas Commission Regulation (EEC) No 3149/92 (5), as last amended by Regulation (EC) No 267/96 (6), lays down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community; whereas, in accordance with Article 2 of the abovementioned Regulation, in order to implement the scheme for the supply of such food to the most deprived section of the population, the Commission must adopt a plan to be financed from resources available in the 1997 budget year; whereas this plan should indicate in particular the quantity of products by type that may be withdrawn from intervention stock for distribution in each Member State and the financial resources made available to implement the plan in each Member State; whereas this plan should also indicate the level of appropriations to be reserved to cover costs of intra-Community transport of intervention products as referred to in Article 7 of Regulation (EEC) No 3149/92;Whereas the Member States involved in the plan have supplied the information required in accordance with Article 1 of Regulation (EEC) No 3149/92;Whereas, to implement the plan, the conversion rates to be applied to the funds allocated to the Member States should be specified and Article 3 (4) of Regulation (EEC) No 3813/92 should be applied;Whereas, to ensure that the budget appropriations are fully used, account must be taken of the degree to which the Member States used the resources allocated to them in previous years;Whereas in accordance with the provisions of Article 2 (2) of Regulation (EEC) No 3149/92 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this plan;Whereas the measures provided for in this Decision are in accordance with the opinions of all the relevant management committees,HAS ADOPTED THIS DECISION:Article 1 For the 1997 financial year, foodstuffs for distribution to the most deprived persons in the Community, pursuant to Regulation (EEC) No 3730/87, shall be supplied in accordance with the annual distribution plan set out in the Annex.Article 2 The amounts in ecus shall be converted into national currencies using the rates applicable on 1 October 1996 and published in the Official Journal of the European Communities, Series C.Article 3 This Decision is addressed to the Member States.Done at Brussels, 22 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 352, 15. 12. 1987, p. 1.(2) OJ No L 260, 31. 10. 1995, p. 3.(3) OJ No L 387, 31. 12. 1992, p. 1.(4) OJ No L 22, 31. 1. 1995, p. 1.(5) OJ No L 313, 30. 10. 1992, p. 50.(6) OJ No L 36, 14. 2. 1996, p. 2.ANNEX Annual distribution plan for 1997 (a) Financial resources available to carry out the plan in each Member state>TABLE>(b) Quantity of each type of product to be withdrawn from intervention stocks for distribution in each Member state up to the maximum amounts indicated in point (a)>TABLE>(c) and (d) Allocation for Luxembourg with a view to making purchases on the Community marketBeef/veal: ECU 17 260.Milk powder: ECU 26 718.In accordance with Articles 2 (3) and 5 (1) of Regulation (EEC) No 3149/92, these amounts shall be converted into national currency using the agricultural conversion rate in force on 1 October 1996.The appropriations needed to cover the intra-Community transfer costs of the intervention products are fixed at ECU 1 million.